Writ of Mandamus Conditionall Cranted in part, l)enied            iii   part: Opinion issued
November 30, 2012.



                                              /




                                                  In The
                                   (!tuirt tif Api1cahi
                          FiftIi Jiitrirt uf rxa at 1atIa!5
                                        No. 05-12-01518-CV


                              IN RE SHANNON WHALEY, Relator


                   Original Proceeding from the 68th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 10-14604


                              MEMORANDUM OPINION
                            Before Justices Bridges. Lang, and Fillmore
                                     Opinion by Justice Lang

        Relator filed this mandamus proceeding after the trial court issued an order granting a new

trial on the issue of real party in interest’s attorneys’ fees “in light of a verdict in its favor.” We

conclude the trial court abused its discretion and relator has no adequate remedy by appeal. See

Walker v. Packer, 827 S.W.2d 833, 839—40 (Tex. 1992) (orig. proceeding).                We therefore

conditionally grant the writ of mandamus in part.

       Trial courts must state specific reasons for refusing to render judgment on ajury verdict and

granting a new trial, and the failure to do so is correctable by writ of mandamus. In re columbia

Med. Ctr., 290 S.W.3d 204, 212—15 (Tex. 2009) (orig. proceeding). A general statement such as “in

the interest ofjustice” does not meet the specificity requirement, In re United Scaffolding, Inc., 301
S.W.3d 661, 662 (Tex. 2010) (orig. proceeding). The trial court’s statement, “in light of a verdict
in its favor,’ similarly does not suffice as an explanation for disregarding the lurys verdict and

ordering a new trial. However, we disagree with relator’s contention that the trial court is required

to vacate or set aside its order. See In re Hunter, 306 S.W.Sd 422,423 (Tex. App.-Dallas 2010, orig.

proceeding) (directing trial court to issue an order specifying reasons for granting new trial).

        Accor(lingly, we conditionally grant relator’s petition for writ of mandamus in part. We

direct the trial court to issue an order speci lying its reasons for ordering a new trial within thirty (lays.

A writ will issue only in the event the trial court fails to comply. We deny the petition for writ of

mandamus to the extent that relator seeks to have the order granting a new trial set aside and

judgment rendered on the jury verdict, and to have this Court determine relator’s reasonable

attorneys’ fees and costs.



                                                           /      /             /


                                                           DOUç4S S. LANG /
                                                           JUSTE



l2l5l8F.P05